Citation Nr: 0304859	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  95-02 831A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to restoration of dependency and indemnity 
compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran was killed in action in December 1968.  At the 
time of his death he was married to the appellant.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which terminated the appellant's award of DIC  
benefits effective August 1, 1992.  The appellant filed a 
timely appeal to this adverse determination.

When this matter was previously before the Board in May 1997, 
and again in January 1999, it was remanded to the RO for 
further development, which has been accomplished to the 
extent possible.  The case is now before the Board for 
appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.

2.  The appellant and the veteran were married at the time of 
the veteran's death in 1968, and the appellant applied for, 
and received, DIC benefits at that time.

3.  The appellant remarried in May 1975 to R.M., at which 
time her DIC benefits were terminated; these benefits were 
reinstated following her divorce from R.M. in October 1990.

4.  The evidence of record shows that in August 1992, the 
appellant entered into a valid marriage with E.R.


CONCLUSION OF LAW

The appellant is not, as a matter of law, the veteran's 
surviving spouse for VA benefits purposes.  38 U.S.C.A. §§ 
101(3), 101(31), 103, 1310, 1311, 1541 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.1(d)(1), 3.1(j), 3.5, 3.50 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist; Duty to Notify

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West Supp. 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2002).  First, VA has a duty to notify 
the veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 
2002).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his or her 
claims.  See 38 U.S.C.A. § 5103A (West Supp. 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim, as well as notice of the specific 
legal criteria necessary to substantiate her claim.  The 
Board concludes that discussions as contained in the initial 
RO decision dated in June 1994, in the statement of the case 
(SOC) issued in November 1994, in the supplemental statements 
of the case (SSOCs) issued in December 1997 and November 
2002, at the time of a hearing before an RO hearing officer 
in June 1994, at the time of a hearing before the undersigned 
Veterans Law Judge in March 1997, in the Board remands dated 
in May 1997 and January 1999, and in correspondence to the 
appellant have provided her with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate her claim.  

Furthermore, the Board observes that in the SSOC issued to 
the appellant in November 2002, the appellant was informed of 
the recent enactment of the VCAA, and was provided with 
detailed information about the new rights provided 
thereunder, including the furnishing of forms and notice of 
incomplete applications under 38 U.S.C.A. § 5102, providing 
notice to claimants of required information and evidence 
under 38 U.S.C.A. § 5103, and the duty to assist claimants 
under 38 U.S.C.A. § 5103A.  In addition, in October 2002 the 
RO sent a lengthy letter to the appellant in which it 
described the evidence needed to establish the appellant's 
claim, and specifically identified what evidence was needed 
from the appellant versus what evidence VA would attempt to 
procure.  The Board finds, therefore, that such documents are 
in compliance with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
appellant and her representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the appellant's claim.  The Board concludes that VA does not 
have any further outstanding duty to inform the appellant 
that any additional information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes official marriage and divorce documents from the 
States of California and Arizona, legal documents concerning 
R.M., including a visitation order and a restraining order, 
an affidavit for marriage between the appellant and E.R., a 
statement from the pastor who presided over the marriage 
between the appellant and E.R., several documents submitted 
to and written by the VA Office of Inspector General, a 
Report of Field Examination conducted at the household where 
the appellant and E.R. reside, requests to the Clerk of 
Superior Court of Arizona, Mohave County, with replies and 
attached documentation, a VA legal opinion dated in August 
1999 regarding the validity of the marriage of the appellant 
and E.R. under Arizona and California law, two books 
submitted by the appellant to show R.M.'s state of mind, a 
statement by E.R., and several statements by the appellant.  
The appellant testified at a hearing before an RO hearing 
officer in June 1994 and before the undersigned Veterans Law 
Judge in March 1997, and transcripts of this testimony has 
been associated with the veteran's claims file.  The RO has 
obtained all pertinent records regarding the issue on appeal 
and has effectively notified the appellant of the evidence 
required to substantiate her claim.  The Board wrote to the 
appellant in June 1997 requesting evidence bearing on the 
legal status of her marriage in August 1992 to E.R., as well 
as the names and addresses of her sister and parents who had 
witnessed the August 1992 wedding ceremony so that they could 
be contacted, but to date she has not responded to this 
request.  The RO also wrote to E.R in October 1997 seeking 
documentation regarding his divorce, including the date filed 
and the date it became final, but to date he had not 
responded to this request.  The RO sent a follow-up letter to 
the appellant in March 1999, noting that this was "an 
additional opportunity to submit any additional evidence or 
argument you believe will support your claim and an 
opportunity to comply with our prior request for 
information," but to date she has not responded to this 
request.  Therefore, the Board is not aware of any additional 
relevant evidence which is available in connection with this 
appeal, and concludes that all reasonable efforts were made 
by VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant regarding the development of evidence is required, 
and would otherwise be unproductive.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the appellant in attempting to substantiate her claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

Pertinent Laws and Regulations

The Board observes that, effective August 23, 2001, the Board 
imposed a temporary stay on claims for DIC involving 
"hypothetical entitlement" under the provisions of 38 
U.S.C.A. § 1318, due to the recent holding in National 
Organization of Veterans' Advocates, Inc. V. Secretary of 
Veterans Affairs, Nos. 00-7095, -7096, -7098 (Fed. Cir. Aug. 
16, 2001).  In that decision, the Federal Circuit identified 
a conflict between the provisions in 38 C.F.R. § 3.22 and 38 
C.F.R. § 20.1106.  Although the Federal Court did not 
invalidate the regulation, it concluded that it would be 
inappropriate for the VA to continue to process claims under 
38 U.S.C.A. § 1318 until the validity or invalidity of 38 
C.F.R. § 3.22 is finally established.  However, since, in 
this case, the issue of DIC based on "hypothetical 
entitlement" is not applicable or even contended, the Board 
finds that consideration of the appellant's appeal is 
unaffected by this stay, and that Board consideration of the 
appeal is proper at this time.

The appellant is seeking the reinstatement of DIC benefits as 
the surviving spouse of the veteran.  Governing law and 
regulations provide that VA shall pay DIC benefits to the 
surviving spouse, children, and parents of a veteran who died 
on active duty.  38 U.S.C.A. §§ 1301, 1310, 1311 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.5 (2002). 

As an initial matter, the Board notes that, at the time the 
appellant perfected her appeal in February 1995, a prior 
version of 38 C.F.R. § 3.50, pertaining to the definition of 
a surviving spouse, was in effect.  The version of the 
regulation that was in effect in 1995 defined the terms 
"wife," "widow," "spouse," and "surviving spouse."  The 
relevant portion of the regulation defined a "widow" as a 
person whose marriage to the veteran met the requirements of 
38 C.F.R. § 3.1(j), who was the lawful spouse of the veteran 
at the time of the veteran's death, and (1) who lived with 
the veteran continuously from the date of marriage to the 
date of the veteran's death, unless the separation was due to 
the misconduct of, or procured by, the veteran, without the 
fault of the spouse; and (2) who had not remarried or lived 
with a person of the opposite sex as husband and wife.  The 
term "surviving spouse" was defined as a person of the 
opposite sex who was a widow or widower.  38 C.F.R. § 3.50 
(1995).

The regulation was revised in February 1997 for the stated 
purpose of replacing any gender-specific language in the 
regulation with gender-neutral language.  The amendment 
deleted any reference in 38 C.F.R., Part 3, to "wife," 
"husband," "widow," or "widower," and replaced those 
terms with "spouse" or "surviving spouse."  The definition 
of "wife" and "widow" in 38 C.F.R. § 3.50 was, therefore, 
removed, and the identical definition applied to "spouse" 
and "surviving spouse."  The regulation did not make any 
modification to the requirements for establishing an 
individual's status as the veteran's spouse (wife) or 
surviving spouse (widow).  See Spouse and Surviving Spouse, 
62 Fed. Reg. 5528 (Feb. 6, 1997).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the appellant.  In making that 
determination it may be necessary for the Board to apply both 
the old and the new versions of the regulation.  If 
application of the revised regulation results in a grant of 
the benefits sought, the effective date for the benefits can 
be no earlier than the effective date of the change in the 
regulation.  38 U.S.C.A. § 5110(g).  Prior to the effective 
date of the change in the regulation, the Board can apply 
only the original version of the regulation. VAOPGCPREC 3-
2000); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because the amendment to the regulation did not make any 
substantive changes pertaining to the criteria for 
determining whether the appellant was the veteran's surviving 
spouse for VA benefit purposes, the Board finds that neither 
version of the regulation is more favorable to the appellant.  
VAOPGCPREC 3-2000.  For the sake of clarity, the Board's 
references will be to the current version of the regulation.

Under current law, the term "surviving spouse" means a 
person of the opposite sex whose marriage to the veteran 
meets the requirements of 38 C.F.R. § 3.1(j) (2002) and who 
was the spouse of the veteran at the time of the veteran's 
death and:  (1) who lived with the veteran continuously from 
the date of marriage to the date of the veteran's death 
except where there was a separation which was due to the 
misconduct of, or procured by, the veteran without the fault 
of the spouse; and (2) except as provided in 38 C.F.R. § 3.55 
(2002), has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 C.F.R. § 3.50 (2002).

Factual Background

The evidence in this case shows that the appellant and the 
veteran were married in December 1967.  In December 1968, the 
veteran was killed in action in Vietnam.  In December 1968, 
the appellant filed for, and was granted, DIC benefits based 
on the death of the veteran.

In July 1975, VA received information indicating that the 
appellant had remarried in May 1975 to Mr. R.M.  In August 
1975, the appellant's DIC benefits were terminated because of 
the appellant's marriage to R.M.

In October 1990, VA received information indicating that the 
appellant's marriage to R.M. had been terminated by divorce.  
An official document from the Superior Court of California, 
Orange County, indicates that this divorce became final on 
October 18, 1990.  As a result, in December 1990 the 
appellant was sent a letter from VA informing her that her 
DIC benefits had been reinstated.

In March 1993, a VA Report of Contact indicates that the 
appellant's receipt of DIC benefits was potentially 
fraudulent, as "it has been reported to this office that DIC 
recipient: [appellant] remarried on 8-22-1992 in Kingman 
County, Arizona to a Mister [E.R.]."  A request was made by 
VA to the Superior Court of the State of Arizona for further 
information on this allegation.  In April 1993, VA received a 
copy of an Affidavit for Marriage License, signed in June 
1992 by the appellant and E.R.  This document indicated that 
the appellant and E.R. had filed an application for a license 
to marry.  In an attached memorandum from the Clerk of 
Superior Court, it was noted that "Because these people were 
indexed in our marriage book I assumed they were married.  
When researching I found that they had taken out a marriage 
license but so far they have not used it.  I am enclosing the 
affidavit they filled out.  If we receive the marriage 
certificate I will send you a copy."

In a letter dated in August 1993, the RO informed the 
appellant that they were proposing to terminate her DIC 
dependents effective July 1, 1992 based on VA's receipt of 
evidence that the appellant had remarried.  In a response 
received in August 1993, the appellant stated that "Although 
an application for marriage was filed in Arizona, no marriage 
occurred and it was not consummated.  The individual (Mr. 
[E.R.]) was only separated from his spouse and he was unable 
to legally participate in a new marriage.  I am not 
remarried, nor do I intend to remarry at this time.  I have 
not withheld any information from you regarding this matter.  
If a remarriage had occurred, you would have been notified 
immediately of any change in my marital status."

In September 1993, the RO sent a letter to the appellant 
informing her that, based on her statement that she had not 
remarried and her explanation regarding the marriage 
application filed in Arizona, no further action to terminate 
her DIC award would be taken.

In October 1993, the VA Office of Inspector General received 
a statement from a citizen who requested to remain anonymous, 
stating his or her suspicion that the appellant was 
fraudulently collecting widows benefits from her deceased 
husband, the veteran.  This person noted that the appellant 
and E.R. had applied for a marriage license in Mojave/Kingman 
County, Arizona, but that the County recorder's office had 
explained that the actual marriage license had never been 
sent in or otherwise received by that office.  However, this 
person then talked to the pastor who had performed a marriage 
ceremony between the appellant and E.R., who confirmed that a 
marriage between the two had indeed taken place.

Accompanying this statement was a statement from Pastor J.D. 
to the appellant and E.R., apparently written at the 
prompting of the citizen, in which he indicated his 
disappointment concerning the "misplacement of your Marriage 
License.  My records show that I sent the Marriage License to 
the Clerk of the Superior Court of Mohave County on August 
25, 1992."  Pastor J.D. also noted that he was enclosing a 
copy of the Marriage Certificate the church had been using in 
1993.  He continued that "This certificate is verification 
that on August 22, 1992, I did preside at the occasion of 
your wedding.  Your wedding vows were witnessed by [R.] and 
[M.M.] at a marriage ceremony that was conducted at the Grand 
Canyon."

Enclosed with Pastor J.D.'s letter was a Certificate of 
Marriage which purported to certify that E.R. and the 
appellant were united in marriage according to the ordinance 
of God and the laws of Arizona at Grand Canyon, Arizona on 
August 22, 1992.  The Board observes that the two witnesses 
listed, R.M. and L.M., had the same last name as the 
appellant's maiden name.

In November 1993, the VA Office of Inspector General (IG) 
conducted a field examination to attempt to determine the 
marital status of the appellant.  This report indicates that 
both the appellant and E.R. stated that they never actually 
married, and that the ceremony was a "charade" to convince 
the appellant's ex-husband, R.M., that they had married so 
that R.M. would stop harassing the appellant and the daughter 
of the appellant and R.M.  In addition, E.R. stated that he 
was still legally married at the time of this charade, such 
that any marriage involving him and the appellant in 1992 
could not be legal.  Finally, they stated that their marriage 
was never registered with the State of Arizona, rendering any 
purported union nonlegal.

In this report, the examiner also noted that while the 
appellant and E.R. were living in the same residence, they 
asserted that they were not living as husband and wife.  A 
conversation between the investigator and a neighbor of the 
appellant and E.R. revealed that the neighbor had lived at 
that residence for 21 years, and that as far as he knew, the 
appellant and E.R. were either married or were holding 
themselves out to be married.

In statements dated in November 1993, both the appellant and 
E.R. stated that they went through a "sham marriage" to 
each other in order to stop the appellant's ex-husband, R.M., 
from harassing the appellant and her daughter.  The appellant 
stated that she had taken R.M. court on numerous occasions 
for harassment, child molestation, contempt of court and for 
being a "deadbeat dad," and that the sham marriage was the 
only way to get R.M. to stop his harassment.  She reported 
that while she and E.R. went through a marriage ceremony, the 
marriage certificate from this ceremony had never been filed 
with the State of Arizona, and was thus not legally binding.  
She also indicated that she and E.R. told their friends, 
family and neighbors that they were married because she 
feared that if they knew that the marriage was not legal, 
this fact would somehow get back to R.M., who would again 
harass her and her daughter.  She reported that while E.R. 
had lived with her in her home since 1991, he was essentially 
a boarder, and received free room and board in exchange for 
work on her home, property, office and her other property.  
In his statement, E.R. reported essentially the same history.

In June 1994, the appellant and E.R. testified at a hearing 
before an RO hearing officer.  At that time, the appellant 
stated that following her divorce from R.M., he began to 
harass and threaten her and their daughter.  Transcript at 
page 2.  She reported that the only way to stop R.M. from 
harassing her and her daughter was to undergo a "mock 
wedding" ceremony, which she did with E.R. at the Grand 
Canyon in Arizona.  T. at p. 3.  She reported that she 
contacted officials in Arizona, who informed her that if she 
went through a marriage ceremony but did not file a marriage 
license afterward, it would not be considered a legal 
marriage.  T. at p. 3.  Furthermore, she asserted that E.R. 
was still married at the time of their ceremony, such that 
their marriage would not be legal in any case.  T. at p. 3.  
The appellant stated that she and E.R. were not really living 
together, since she was essentially renting him a room in her 
large house.  T. at p. 4.  She testified that her sister and 
both parents witnessed her wedding to E.R., and that she did 
not inform them of the sham nature of the wedding because 
they were "confidants" of her ex-husband, R.M., and would 
tell him that she was not legally remarried.  T. at p. 6.  
The appellant stated that following the wedding ceremony, the 
pastor gave the marriage license to her and E.R. to file, but 
that they burned this document instead of filing it.  T. at 
p. 7.

During this hearing, E.R. testified that he filed for divorce 
from his wife in January 1992, prior to the August 1992 
"mock wedding" to the appellant, but that this divorce did 
not become final until May 1993, so he was still legally 
married at the time of the mock wedding.  T. at pp. 5-6.  He 
indicated that he agreed to go through with the mock wedding 
with the appellant because he had witnessed the threatening 
behavior of R.M., who had a black belt in karate and openly 
carried a gun on his hip.  T. at p. 6.  He stated that R.M. 
was a "radical religionist" who would only stop harassing 
her once he believed that the appellant was married to 
another man.   T. at p. 6.  

The Board observes that the claims file contains a request 
from the appellant to the Superior Court of the State of 
California, dated in January 1992, requesting that all visits 
by R.M. to the daughter of the appellant and R.M. be strictly 
supervised due to R.M.'s increasingly bizarre behavior, 
including inappropriate sexual behavior toward the daughter, 
who is severely developmentally disabled.  Also of record is 
the actual visitation order, dated in January 1992, and a 
restraining order against R.M. issued in January 1993.

In March 1997, the appellant testified at a Travel Board 
hearing before the undersigned Veterans Law Judge sitting at 
Los Angeles, California.  At that time, she essentially 
repeated and reinforced the contentions set forth at the time 
of the prior RO hearing in June 1994, including the fact that 
she entered into a "sham marriage" with E.R. to stop her 
ex-husband, R.M., from harassing her and her disabled 
daughter.  She again reported that while she and E.R. had 
completed and filed an application for a marriage license in 
Arizona, and gone through a wedding ceremony with E.R., no 
marriage license had ever been filed, since she and E.R. 
burned the license after the wedding ceremony.  T. at pp. 10-
11.  At the time of this hearing, the appellant also 
submitted two books, entitled The Nazi Doctors and Modern 
Fascism, which she had been given by her ex-husband, R.M.  
She noted that R.M. had underlined certain passages in these 
books opining that the handicapped should be euthanized and 
were unviable, which she interpreted to be threats against 
her disabled daughter and further evidence of R.M.'s bizarre 
behavior and strange religious fervor.  T. at p. 12.

In May 1997, the Board remanded the appellant's claim to the 
RO for further development.  Specifically, the Board found 
that the record as it stood left open two questions on which 
further pertinent evidence might be available.  The first 
question was the actual legal status of the marriage between 
the appellant and E.R. in August 1992.  The second question 
was, notwithstanding the fact that the August 1992 marriage 
was allegedly a legal nullity, whether the appellant 
nevertheless held herself out publicly to be married to E.R.  

Therefore, the Board instructed the RO to contact the 
appellant and allow her to submit or identify any other 
evidence in support of her claim, to particularly include 
evidence bearing upon the two questions noted by the Board.  
The RO sent the appellant such a letter in June 1997, 
requesting that she submit or identify evidence bearing on 
the legal status of her marriage between her and E.R. and 
whether she held herself out publicly to be married to E.R.  
To date, she has not responded to this request.

In addition, the Board instructed the RO to contact the 
Arizona Department of Vital Statistics to determine whether 
the appellant's marriage to E.R. was ever registered.  In 
October 1997, the RO requested a certified copy of the public 
records of marriage in August 1992 between the appellant and 
E.R. from the Clerk of Superior Court of Mohave County, 
Arizona.  In response, the Clerk of Superior Court replied in 
November 1997 that an affidavit (i.e., application for a 
marriage certificate) was recorded, but that the actual 
marriage license was "never sent to us" and could not be 
found.

In addition, the Board instructed the RO to contact E.R. and 
ask that he provide documentation of his divorce, including 
the date it was filed and the date it became final.  The RO 
was also instructed to ask that E.R. provide information 
regarding the date he moved in with the appellant and the 
date he moved out.  The RO sent a letter to E.R. requesting 
this information in October 1997; to date, he has not 
responded to this request.

In addition, the Board instructed the RO to contact the 
appellant's sister and parents, with the help of the 
appellant, to determine their impressions of the relationship 
of the appellant and E.R. both prior to the marriage and 
after the marriage, as well as to determine when they found 
out that the appellant and E.R. were not really married.  In 
its June 1997 letter to the appellant, the RO requested that 
the appellant provide the names and addresses of her sister 
and parents so that VA could contact them to seek the 
relevant information; to date the appellant has not responded 
to this request.

Finally, the Board instructed the RO that, if it was 
determined that no marriage license had been registered, a 
legal opinion should be obtained regarding the validity of 
the August 1992 marriage between the appellant an E.R., 
pursuant to Arizona law.  It appears that this action was not 
taken.  Therefore, in January 1999 the Board again remanded 
the appellant's claim to the RO, with instructions that the 
RO request and obtain this legal opinion.

In August 1999, the requested legal opinion was obtained from 
a VA attorney.  In this opinion, the attorney traced the 
history of the appellant's relationship with E.R., citing to 
legal documents, hearing testimony, and relevant statements 
from the pastor, neighbors, and others, all discussed above.  
She then set forth the legal statutes regarding marriage 
under Arizona law, as in effect in 1992.  Regarding the 
assertion by the appellant that her "marriage" to E.R. in 
August 1992 was a legal nullity because she and E.R. never 
filed their marriage certificate, but instead burned it, the 
attorney determined that, even if the marriage license had 
not been filed, this failure would not necessarily invalidate 
the marriage.  Citing to a precedential case from the Arizona 
Court of Appeal, the attorney noted that the statutes 
regarding recording of a marriage license applied only to 
officials, not the parties to the marriage, such that a 
failure by a party to the marriage to file the marriage 
license did not render the marriage invalid.

However, as to the question of whether the marriage was 
invalid due to the fact that E.R. was still married at the 
time of his "marriage" to the appellant in August 1992, the 
attorney noted that a bigamous marriage would indeed be void.  
However, this determination depended upon whether E.R. was, 
in fact, still married in August 1992.  The attorney observed 
that in October 1997, the RO had asked E.R. to provide 
documentary evidence of the date his divorce action was filed 
and the date it became final, but that he had not done so.  
However, she did note that, according to E.R.'s testimony in 
June 1994, he had filed for divorce in January 1992.  The 
attorney observed that, under California Law (where the 
parties lived at the time of their "marriage" in Arizona in 
August 1992), a judgment of dissolution of marriage is not 
final until six months from the time of service of the 
summons and complaint in the action, or the appearance of the 
respondent, whichever comes first.  Thus, the attorney 
observed that E.R.'s divorce decree might well have been 
final by August 1992.  However, absent information from E.R. 
as to the county in California where the divorce action took 
place, the attorney could not determine whether E.R. was 
validly divorced from his wife prior to the marriage ceremony 
in August 1992.

In conclusion, the VA attorney offered the following legal 
opinion: "Documentation of the essential fact (whether 
[E.R.] was still married in August 1992) has not yet been 
obtained.  If he were, the Arizona marriage would be void.  
If he was not, Arizona and California might well consider the 
marriage to [the appellant] valid, despite the parties now 
saying they did not really mean to be married then."



Analysis

As discussed above, eligibility to receive DIC benefits 
requires that the claimant/spouse meet VA's definition of a 
"surviving spouse."  The only issue in this case is whether 
the appellant is married to E.R., thus precluding her from 
establishing her status as a "surviving spouse" for DIC 
benefits purposes.

In reviewing the claims file, the Board finds that, based on 
the available evidence, the appellant was remarried in August 
1992, and that she cannot be considered a "surviving 
spouse" for DIC benefits purposes.  The record establishes 
that the appellant and E.R. filed an application for a 
marriage license in June 1992, and participated in a wedding 
ceremony in August 1992.  The pastor has submitted a copy of 
a Certificate of Marriage between the appellant and E.R., 
showing that the two parties were legally married by him 
pursuant to the laws of Arizona on August 22, 1992, and that 
this marriage was witnessed by the requisite number of 
witnesses.  Since that time, the appellant and E.R. have 
lived in the same house, and have held themselves out as 
being husband and wife to all of their family, friends, and 
neighbors.  The Board acknowledges that the marriage license 
from the August 1992 ceremony was apparently not filed with 
the appropriate officials, either because the Clerk of the 
Superior Court of Mohave County failed to record this 
document after the pastor sent it to her, as maintained by 
the pastor, or because the appellant and E.R. convinced the 
pastor to give the marriage certificate to them for filing, 
whereupon they burned it, as maintained by the appellant.  
However, the Board finds that the reason that the marriage 
license was not filed is of little import, since, under 
Arizona law, it appears that the failure to file a marriage 
license following an otherwise valid marriage ceremony does 
not render an otherwise valid marriage invalid.

The only remaining question is whether there was a legal 
impediment to the marriage between the appellant and E.R., 
since both parties now maintain that E.R. was still married 
to his former wife at the time of their August 1992 ceremony.  
The Board notes that the appellant testified at the hearing 
before the undersigned Veterans Law Judge that she believed 
that the marriage between her and E.R. was a legal nullity, 
because "I think he was already married."  Similarly, E.R. 
has stated that he filed for divorce in January 1992, but 
that he believed that the divorce did not become final until 
May 1993.  The only way to be certain of E.R.'s legal marital 
status at the time of the wedding ceremony with the appellant 
in August 1992  would be to review legal documents showing 
the date that this divorce became final with the State of 
California.  However, repeated requests to the appellant and 
to E.R. for documentation of his divorce from his prior 
spouse have met with no response.  In this regard, the Board 
notes that "[t]he duty to assist in the development and 
adjudication of a claim is not a one-way street."  Wamhoff 
v. Brown, 8 Vet. App. 517, 522 (1996).  "If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).

In general, the Board is responsible for assessing the 
credibility and weight to be given to the evidence.  See 
Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this case, 
the Board finds that the official documentary evidence 
showing that the appellant and E.R. were married in a wedding 
ceremony on August 22, 1992 clearly outweighs the wholly 
unsupported claims by the appellant and E.R. that they 
"believed" that E.R. was still legally married at the time 
of the ceremony.  According to the legal opinion by the VA 
attorney, it is quite possible that the divorce decree 
between the E.R. and his wife became final according to 
California law prior the marriage ceremony between E.R and 
the appellant in August 1992, regardless of their personal 
"beliefs" on this matter.  In any case, the Board observes 
that the issue of the legal status of E.R.'s prior marriage 
could quickly, easily and definitively be determined by a 
simple submission by the appellant of documentary evidence of 
E.R.'s divorce, or by her submission of information to VA as 
to where this evidence is on file and may be requested.  
Unfortunately, the appellant has wholly failed to take this 
action, despite repeated remands by the Board and requests by 
the RO.   Absent any evidence in the record to support the 
claim that E.R. was already married at the time of his 
marriage to the appellant in August 1992, the Board concludes 
that the appellant was legally remarried in August 1992, and 
is not a "surviving spouse," thus precluding her from being 
eligible to receive DIC benefits.


ORDER

Restoration of the appellant's dependency and indemnity 
compensation (DIC) benefits is denied.




	                        
____________________________________________
	RICHARD B. FRANK 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

